DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–30 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 June 2022 were filed after the mailing date of the non-final Office Action on 02 May 2022.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

The information disclosure statement (IDS) submitted on 20 July 2022 was filed after the mailing date of the non-final Office Action on 02 May 2022.  The submission complies the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 03 August 2022 was filed after the mailing date of the non-final Office Action on 02 May 2022.  The submission complies the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 07 March 2022.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1–26 and 28–30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim(s) 27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "wherein a distribution of magnesium and a distribution of titanium are overlapped with each other by the step of heating." Claim 22, which claim 27 is directly dependent, recites the limitation "coating a composite oxide with a material containing titanium, the composite oxide comprising lithium, cobalt, magnesium, and fluorine." It is unclear if "magnesium" recited in claim 27 is further limiting "magnesium" recited in claim 22; and it is unclear if "titanium" recited in claim 27 is further limiting "titanium" recited in claim 22. The Office recommends the limitation "wherein a distribution of the magnesium and a distribution of the titanium are overlapped with each other by the step of heating."

Double Patenting
Claim(s) 1–30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1–21 of copending Application No. 17/560,408 (hereinafter the reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application anticipated or render obvious the claims of the instant claims.
Regarding claim 1, the reference application discloses a method of manufacturing a lithium-ion secondary battery, the lithium-ion secondary battery comprising a positive electrode, a negative electrode and an electrolyte solution, the positive electrode comprising a positive electrode active material, the method comprising the steps of:
coating a composite oxide with a material containing titanium (P114/L24),
the composite oxide comprising lithium, cobalt, magnesium, and fluorine (P114/L22–23); and
heating the composite oxide (P114/L25),
wherein one or both of titanium and magnesium is segregated in a crack portion of the positive electrode active material by the step of heating (P114/L25–27, P115/L4–5).
Regarding claim 2, the reference application discloses all claim limitations set forth above and further discloses a method of manufacturing a lithium-ion secondary battery:
wherein the step of heating is performed at a temperature 500°C or higher and 1200°C or lower (P115/L2).
Regarding claim 3, the reference application discloses all claim limitations set forth above and further a method of manufacturing a lithium-ion secondary battery:
wherein the step of heating is performed in an atmosphere containing oxygen (P114/L11–15).
Regarding claim 4, the reference application discloses all claim limitations set forth above and further discloses a method of manufacturing a lithium-ion secondary battery:
wherein the step of coating with the material containing titanium is performed by a sol- gel method (P114/L30–31).
Regarding claim 5, the reference application discloses all claim limitations set forth above and further discloses a method of manufacturing a lithium-ion secondary battery:
wherein fluorine is segregated in the crack portion by the step of heating (P114/L26).
Regarding claim 6, the reference application discloses all claim limitations set forth above and further discloses a method of manufacturing a lithium-ion secondary battery:
wherein a distribution of magnesium and a distribution of titanium are overlapped with each other by the step of heating (P114/L25–28).
Regarding claim 7, the reference application discloses all claim limitations set forth above and further discloses a method of manufacturing a lithium-ion secondary battery:
wherein a distribution of magnesium and a distribution of titanium are overlapped with each other by the step of heating in line analysis of energy dispersive X-ray spectrometry (P114/L25–28).
Regarding claim 8, the reference application discloses a method of manufacturing a lithium-ion secondary battery, the lithium-ion secondary battery comprising a positive electrode, a negative electrode and an electrolyte solution, the positive electrode comprising a positive electrode active material, the method comprising the steps of:
coating a composite oxide with a material containing titanium (P114/L24),
the composite oxide comprising lithium, cobalt, magnesium, and fluorine (P114/L22–23); and
heating the composite oxide (P114/L25),
wherein a region including titanium and magnesium is formed in a crack portion of the positive electrode active material by the step of heating (P114/L25–27, P115/L4–5), and
wherein the crack portion is repaired by an existence of the region (P114/L25–27, P115/L4–5).
Regarding claim 9, the reference application discloses all claim limitations set forth above and further discloses a method of manufacturing a lithium-ion secondary battery:
wherein the step of heating is performed at a temperature 500°C or higher and 1200°C or lower (P115/L2).
Regarding claim 10, the reference application discloses all claim limitations set forth above and further a method of manufacturing a lithium-ion secondary battery:
wherein the step of heating is performed in an atmosphere containing oxygen (P114/L11–15).
Regarding claim 11, the reference application discloses all claim limitations set forth above and further discloses a method of manufacturing a lithium-ion secondary battery:
wherein the step of coating with the material containing titanium is performed by a sol- gel method (P114/L30–31).
Regarding claim 12, the reference application discloses all claim limitations set forth above and further discloses a method of manufacturing a lithium-ion secondary battery:
wherein fluorine is segregated in the crack portion by the step of heating (P114/L26).
Regarding claim 13, the reference application discloses all claim limitations set forth above and further discloses a method of manufacturing a lithium-ion secondary battery:
wherein a distribution of magnesium and a distribution of titanium are overlapped with each other by the step of heating (P114/L25–28).
Regarding claim 14, the reference application discloses all claim limitations set forth above and further discloses a method of manufacturing a lithium-ion secondary battery:
wherein a distribution of magnesium and a distribution of titanium are overlapped with each other by the step of heating in line analysis of energy dispersive X-ray spectrometry (P114/L25–28).
Regarding claim 15, the reference application discloses a method of manufacturing a lithium-ion secondary battery, the lithium-ion secondary battery comprising a positive electrode, a negative electrode and an electrolyte solution, the positive electrode comprising a positive electrode active material, the method comprising the steps of:
coating a composite oxide with a material containing titanium (P114/L24),
the composite oxide comprising lithium, cobalt, magnesium, and fluorine (P114/L22–23); and
heating the composite oxide (P114/L25),
wherein one or both of titanium and magnesium is segregated in a crystal defect of the positive electrode active material by the step of heating (P114/L25–27, P115/L4–5).
Regarding claim 16, the reference application discloses all claim limitations set forth above and further discloses a method of manufacturing a lithium-ion secondary battery:
wherein the step of heating is performed at a temperature 500°C or higher and 1200°C or lower (P115/L2).
Regarding claim 17, the reference application discloses all claim limitations set forth above and further a method of manufacturing a lithium-ion secondary battery:
wherein the step of heating is performed in an atmosphere containing oxygen (P114/L11–15).
Regarding claim 18, the reference application discloses all claim limitations set forth above and further discloses a method of manufacturing a lithium-ion secondary battery:
wherein the step of coating with the material containing titanium is performed by a sol- gel method (P114/L30–31).
Regarding claim 19, the reference application discloses all claim limitations set forth above and further discloses a method of manufacturing a lithium-ion secondary battery:
wherein fluorine is segregated in the crack portion by the step of heating (P114/L26).
Regarding claim 20, the reference application discloses all claim limitations set forth above and further discloses a method of manufacturing a lithium-ion secondary battery:
wherein a distribution of magnesium and a distribution of titanium are overlapped with each other by the step of heating (P114/L25–28).
Regarding claim 21, the reference application discloses all claim limitations set forth above and further discloses a method of manufacturing a lithium-ion secondary battery:
wherein a distribution of magnesium and a distribution of titanium are overlapped with each other by the step of heating in line analysis of energy dispersive X-ray spectrometry (P114/L25–28).
Regarding claim 22, the reference application discloses a method of manufacturing a lithium-ion secondary battery, the lithium-ion secondary battery comprising a positive electrode, a negative electrode and an electrolyte solution, the positive electrode comprising a positive electrode active material, the method comprising the steps of:
coating a composite oxide with a material containing titanium (P114/L24),
the composite oxide comprising lithium, cobalt, magnesium, and fluorine (P114/L22–23); and
heating the composite oxide (P114/L25),
wherein magnesium and fluorine are segregated in a superficial portion of the positive electrode active material by the step of heating (P114/L25–27, P115/L4–5), and
wherein titanium is diffused into an inside of the positive electrode active material by the step of heating (P114/L25–27, P115/L4–5).
Regarding claim 23, the reference application discloses all claim limitations set forth above and further discloses a method of manufacturing a lithium-ion secondary battery:
wherein the step of heating is performed at a temperature 500°C or higher and 1200°C or lower (P115/L2).
Regarding claim 24, the reference application discloses all claim limitations set forth above and further discloses a method of manufacturing a lithium-ion secondary battery:
wherein the step of heating is performed at a temperature 800°C or higher and 1000°C or lower (P115/L2).
Regarding claim 25, the reference application discloses all claim limitations set forth above and further a method of manufacturing a lithium-ion secondary battery:
wherein the step of heating is performed in an atmosphere containing oxygen (P114/L11–15).
Regarding claim 26, the reference application discloses all claim limitations set forth above and further discloses a method of manufacturing a lithium-ion secondary battery:
wherein the step of coating with the material containing titanium is performed by a sol- gel method (P114/L30–31).
Regarding claim 27, the reference application discloses all claim limitations set forth above and further discloses a method of manufacturing a lithium-ion secondary battery:
wherein a distribution of magnesium and a distribution of titanium are overlapped with each other by the step of heating (P114/L25–28).
Regarding claim 28, the reference application discloses all claim limitations set forth above and further discloses a method of manufacturing a lithium-ion secondary battery:
wherein a distribution of magnesium and a distribution of titanium are overlapped with each other by the step of heating in line analysis of energy dispersive X-ray spectrometry (P114/L25–28).
Regarding claim 29, the reference application discloses all claim limitations set forth above and further discloses a method of manufacturing a lithium-ion secondary battery:
wherein the composite oxide is prepared by using a source of lithium, a source of cobalt, a source of magnesium, and a source of fluorine (P114/L35–P115/L1).
The reference application does not explicitly disclose:
where a ratio of a number of atoms of lithium in the source of lithium to a number of atoms of cobalt in the source of cobalt is greater than or equal to 1.00 and less than 1.07.
The selection of reaction parameters such as temperature and concentration would have been obvious: 
“Normally, it is expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed 'critical ranges’ and the applicant has the burden of proving such criticality … More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

In re Aller 105 USPQ 233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCP 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 35 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934). Concentration limitations are obvious absent a showing of criticality. Akzo V. DuPont de Nemours 1 USPQ 2d 1704 (Fed. Cir. 1987). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ratio of a number of atoms of lithium in the source of lithium to a number of atoms of cobalt in the source of cobalt of the reference application because concentration limitations are obvious absent a showing of criticality.
Regarding claim 30, the reference application discloses all claim limitations set forth above and further discloses a method of manufacturing a lithium-ion secondary battery:
wherein the composite oxide is prepared by using a source of lithium, a source of cobalt, a source of magnesium, and a source of fluorine (P114/L35–P115/L1).
The reference application does not explicitly disclose:
where a ratio between a number of atoms of magnesium in the source of magnesium and a number of atoms of fluorine in the source of fluorine is Mg : F = 1 : x, where 1.5 ≤ x ≤ 4.
The selection of reaction parameters such as temperature and concentration would have been obvious: 
“Normally, it is expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed 'critical ranges’ and the applicant has the burden of proving such criticality … More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

In re Aller 105 USPQ 233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCP 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 35 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934). Concentration limitations are obvious absent a showing of criticality. Akzo V. DuPont de Nemours 1 USPQ 2d 1704 (Fed. Cir. 1987). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ratio between a number of atoms of magnesium in the source of magnesium and a number of atoms of fluorine in the source of fluorine of the reference application because concentration limitations are obvious absent a showing of criticality.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to the double patenting have been fully considered but they are not persuasive.
Applicants have requested the double patenting rejection be held in abeyance. The double patenting rejection is the only rejection remaining for claims 1–26 and 28–30. The double patenting rejection may be overcome by amending the claims, filing a terminal disclaimer, or persuasively arguing that the claims are patentable distinct.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mo (Enhanced high-rate capability and high voltage cycleability of Li2TiO3-coated LiNi0.5Co0.2Mn0.3O2 cathode materials) discloses a method of manufacturing a lithium-ion secondary battery, the lithium-ion secondary battery comprising a positive electrode, a negative electrode and an electrolyte solution, the positive electrode comprising a positive electrode active material, the method comprising the steps of coating a composite oxide with a material containing titanium (FIG. 1, §2.1.).
Wu (Solvothermal coating LiNi0.8Co0.15Al0.05O2 microspheres with nanoscale Li2TiO3 shell for long lifespan Li-ion battery cathode materials) discloses a method of manufacturing a lithium-ion secondary battery, the lithium-ion secondary battery comprising a positive electrode, a negative electrode and an electrolyte solution, the positive electrode comprising a positive electrode active material, the method comprising the steps of coating a composite oxide with a material containing titanium (FIG. 1, §2.1.2–2.1.3).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725